Citation Nr: 1725465	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  00-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral elbow disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Entitlement to an initial compensable rating for the residuals of a broken left index finger. 

5.  Entitlement to an initial compensable rating for hemorrhoids. 

6.  Entitlement to a total disability rating due to individual unemployability by reason of service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 1998 and December 2016 rating decisions by the New York Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record.  

In a June 2016 Board remand, the issues of entitlement for an earlier effective date for the award of service connection for right carpal tunnel syndrome and left carpal tunnel syndrome were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ has not adjudicated those claims.  Therefore, the Board refers those claims to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claims of entitlement to an increased initial ratings for residuals of a broken left index finger and hemorrhoids, the Board notes that in the June 2016 Board remand, the RO was requested to schedule the Veteran for a hearing and examinations.  While the Veteran was provided a hearing, no VA examinations were provided. 

Therefore, the Board finds that, as the requested development was not completed, these issues much again be remanded.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim for individual unemployability was advanced at the hearing and because it is claimed to be the result of service-connected disabilities for which an increased rating is sought, is before the Board.  However, that claim is inextricably intertwined with the other claims being remanded and must also be remanded.

With regard to the remaining issues of whether new and material evidence has been submitted to reopen claims for service connection for bilateral elbow disabilities, bilateral foot disabilities, and diabetes mellitus, a December 2016 rating decision denied reopening these claims.  However, in April 2017, the Veteran filed a notice of disagreement.  No statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claims for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of whether new and material evidence has been submitted to reopen claims for service connection for bilateral elbow disabilities, bilateral foot disabilities, and diabetes mellitus.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of those claims.  If a timely substantive appeal is received, return the case to the Board.

2.  Ascertain whether the Veteran has received any VA, non-VA, or other medical treatment for service-connected left index finger and hemorrhoids disabilities that are not currently of record.  Provide the Veteran with the necessary authorizations for the release of any treatment records not currently of record.  Obtain these records and associate them with the claims folder.  All attempts to obtain records should be documented.

3.  Schedule the Veteran for a VA examination of the left index finger.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all pathology found related to the left index finger disability and should provide ranges of motion of the left index finger.  The examiner should state whether there is any additional loss of function due to fatigability, incoordination, excess motion, weakened motion, painful motion, or on flare up.

4.  Schedule the Veteran for a VA hemorrhoids examination.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all pathology found related to the hemorrhoid disability and should state whether the hemorrhoids are mild, are moderate, are large or thrombotic, irreducible, have excessive redundant tissue, evidence frequent recurrences, have persistent bleeding, have secondary anemia with persistent bleeding, or there are fissures.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be required.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

